ORDER
By separate order, respondent was placed on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR.
IT IS ORDERED that Perry H. Gravely, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Gravely shall take action as required by Rule 31, RLDE, Rule 413, ■ SCACR, to protect the interests of respondent’s clients. Mr. Gravely may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent shall serve as notice to the bank or other financial institution that Perry H. Gravely, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT